Citation Nr: 0424817	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1991.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), Little 
Rock, Arkansas, regional office (RO).  

In March 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran has not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claim under Quartuccio, supra.  In 
particular, the veteran has not been informed of the type of 
evidence needed to substantiate his claim for service 
connection for a heart disorder.  The RO should inform the 
veteran by letter of the evidence necessary to substantiate 
that claim.

A January 1990 physician's statement, made prior to the 
veteran's entry into service, indicated that the veteran had 
been followed since age four for congenital heart disease 
with pulmonary valvar stenosis.  The physician stated that 
the veteran had never exhibited symptomatology related to the 
cardiovascular system, and his electrocardiograms and chest 
X-rays had shown only minimal findings.  No restriction of 
any kind were thought to be necessary.

The veteran was admitted for basic training on a waiver.  On 
the third day of training, the veteran was seen for 
complaints of chest pain.  EKG showed right ventricular 
enlargement and atrial septal defect, with no evidence of 
pulmonary stenosis.  A transesophageal EKG showed a sinus 
venous type atrial septal defect, a persistent left superior 
vena cava, partial anomalous venous return with right 
pulmonary vein returning to the right atrium, right 
ventricular enlargement, right atrial enlargement, mild 
tricuspid regurgitation, and dilated coronary sinus.  The 
veteran was discharged from service in January 1991.  

Shortly thereafter, the veteran underwent closure of sinus 
venosus atrial septal defect and partial anomalous pulmonary 
venous drainage.  He subsequently experienced some atrial 
fibrillation and problems with palpitations.  A January 2001 
physician's report indicated that the veteran continued to 
experience tachycardia with over-exertion.  

It is unclear from the current record if the veteran 
experienced any superimposed heart pathology during service.  
The Board is of the opinion that the veteran should be 
afforded a VA cardiology examination to ascertain whether he 
has a current heart disability, and if so, its etiology.

The veteran has submitted to treatment reports from a Dr. 
Henderson, who has apparently treated his heart problems for 
many years.  That physician's complete records of treatment 
of the veteran should be obtained.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for service connection for a 
heart disorder:  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  After obtaining any necessary 
releases, the RO should contact John C. 
Henderson, M.D., in Searcy, Arkansas, and 
request complete copies of all treatment 
of the veteran pertaining to heart 
problems.  All records obtained should be 
associated with the claims folder.  

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a cardiologist in order to determine 
the nature and etiology of all heart 
pathology.  All indicated evaluations, 
studies, tests, and specialized 
examinations deemed necessary should be 
performed.  The veteran's claims folder, 
including this REMAND, should be reviewed 
by the examiner prior to examination.  

Following the examination, it is 
requested that the examiner provide an 
opinion as to:

Whether the veteran experienced a 
superimposed heart pathology(ies) during 
his period of service that resulted in 
current disability?  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in an examination 
report.

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a heart disorder.  If the 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




